Title: To Thomas Jefferson from J. Phillipe Reibelt, 16 December 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 16 Dec. 1805.
                  
                  Ç’est—encouragè par une Confiance respectueuse sans bornes, dont je suis penetrè pour Vous—comme le Philosophe et le Republicain practic le plus distinguè—particulierement depuis mon heureux sejour a Monticello, que j’ose Vous presenter çijoint—des informations qui concernent mon individu, en Vous protestant, que je n’y ai d’autre vüe, que la Consolation, de Vous savoir au fait de tout çe, qui me regarde comme sacrifice de mes principes, afin, que, si des intrigues commenceroient a operer encore plus fortement contre moi, Vous soyez parfaitement instruit de leur source, et constamment disposé, de me continuer votre protection morale, c’est a dire, Votre bienveillance, qui est le seul bonheur, auquel j’aspire encore sur çe Globe, outre celui que m’offre le sein de ma petite famille.
                  Je me propose d’apres tout çela, de faire dans 15 jours une Journeè aux Cantons d’Albemarle, d’Augusta, et çœt—a l’effet de m’y chercher un point, ou je puisse me fixer en Qualitè de petit fermier, soit en proprietè, soit en bail pour le Commencement.
                  Je Vous prie, de vouloir bien me daigner des quelques directions par la Voie de Mr. Randolph, et d’agreer mes hommages intimement respectueux.
                  
                     Reibelt 
                     
                  
               